Citation Nr: 1019428	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-37 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Prior to April 2009, service connection was in effect for 
hearing loss only of the left ear.  In an April 2009 rating 
decision, the RO granted service connection for right ear 
hearing loss, and issued a combined noncompensable rating for 
bilateral hearing loss effective February 10, 2006.  In the 
April 2009 supplemental statement of the case, the RO 
included the right ear audiometric findings in evaluating the 
left ear disorder.  The Board notes that where service 
connection is in effect for hearing loss of both ears, a 
Veteran receives a single rating for bilateral hearing loss; 
it is not permissible to assign separate evaluations for the 
hearing loss in each ear.  For this reason, and because the 
effective date of the grant of service connection for right 
ear hearing loss is consonant with the date the Veteran 
sought an increased rating for left ear hearing loss, the 
Board has recharacterized the hearing loss issue on appeal.

The Veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, and one was scheduled 
at the RO for May 2009.  See 38 C.F.R. § 20.700(e) (2009).  
However, the Veteran failed to appear for the hearing, and 
his request will therefore be considered withdrawn.  
38 C.F.R. § 20.704(d) (2009). 

In his February 2006 claim, the Veteran listed as a 
disability for which he was claiming service connection 
"bil. shoulders."  However, the RO adjudicated only the 
issue of entitlement to service connection for right shoulder 
disability.  Thus, the issue of entitlement to service 
connection for left shoulder disability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  On VA audiological testing in March 2006, the Veteran's 
hearing acuity was level I in the right ear and level II in 
the left ear.

2.  On VA audiological testing in July 2007, the Veteran's 
hearing acuity was level I in the right ear and level VII in 
the left ear.

3.  On VA audiological testing in August 2008, the Veteran's 
hearing acuity was level I in the right ear and level II in 
the left ear.

4.  The Veteran does not have right shoulder disability.

5.  The Veteran does not have disability of either foot that 
is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  Right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  A disability of either foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to 38 U.S.C.A. § 5103(a), VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Such notice ideally should be issued prior to an 
adverse decision.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has additionally held that 38 U.S.C.A. § 5103(a) 
applies to all five elements of a service connection claim, 
namely 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a March 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his increased 
rating and service connection claims, including as to the 
respective burdens of he and VA in obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a subsequent March 2006 letter.

As to the hearing loss claim, the Board notes that the Court, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported 
to clarify VA's notice obligations in increased rating 
claims. The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
March 2006 correspondences in particular in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Board finds that VA has complied with its obligations 
under 38 U.S.C.A. § 5103(a) in this appeal.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  The Veteran was afforded multiple 
audiological examinations as to the severity of his hearing 
loss.  These examinations were adequate because they 
contained the relevant audiometric data required by the 
hearing loss rating criteria.  The Veteran has not been 
provided with a VA examination as to the etiology of any 
right shoulder or foot disability.  Under 38 U.S.C.A. 
§ 5103A, VA must provide an examination with regard to claims 
for disability compensation when there is competent evidence 
of a disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may 
be associated with service is low. McLendon, 20 Vet. App. at 
83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  
Here, no examination was required because, as shown below, 
the competent evidence reflects that the Veteran does not 
have a current right shoulder disability and it does not 
reflect that any disability of either foot may be associated 
with service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for left 
ear hearing loss and for service connection for right 
shoulder and bilateral foot disabilities are thus ready to be 
considered on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  See also, Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, as explained below, the uniform noncompensable 
rating is proper.

Ratings for hearing loss, in particular, are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.  If impaired hearing is service-connected in only one 
ear, the non-service-connected ear is given a Roman Numeral 
designation of I, unless the record shows that the service-
connected ear is 10 percent or more disabling and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
See 38 C.F.R. § 3.383(a)(3). 

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  In the latter situation, 
the higher Roman numeral, determined from Table VI or VIA, 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86.

The Board notes that service connection for right ear hearing 
loss was granted in April 2009.  Thus, at the time of the 
June 2006 rating decision denying an increased rating for 
left ear hearing loss, the then-non-service-connected right 
ear was given a Roman numeral designation of I.  With the 
granting of service connection in April 2009 for right ear 
hearing loss, effective to February 2006, the actual 
audiometric findings in the right ear must be considered, 
although, as will be discussed below, consideration of the 
actual audiometric findings do not result in an increased 
rating.

On the March 2006 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
15
35
40
28
Left ear
40
55
75
85
64

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.

Using Table VI, the Veteran's March 2006 examination results 
revealed level I hearing in the right ear and level II 
hearing in the left ear.  Combining these levels according to 
Table VII results in a noncompensable rating.

The next audiological examination was the July 2007 VA-
authorized examination.  On this examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
35
35
45
45
40
Left ear
60
70
80
80
73

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 64 percent in the left ear.

Using Table VI, the Veteran's July 2007 VA-authorized 
examination results revealed level I hearing in the right ear 
and level VII in the left ear.  Combining these levels 
according to Table VII again reveals a noncompensable rating.  
The Board notes that exceptional hearing existed in the 
Veteran's left ear based on the July 2007 VA-authorized test 
results, because the pure tone threshold at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz was 55 
decibels or more.  Using Table VIa, the puretone threshold 
average of 73 reveals level VI in the left ear, which, when 
elevated to the next higher Roman numeral of VII, yields the 
same result as the non-exceptional designation.

The next audiological examination was the August 2008 VA 
audiology consult  examination.  On this examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
20
35
45
30
Left ear
40
50
65
70
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

Using Table VI, the August 2008 VA audiology consult 
examination results revealed level I hearing in the right ear 
and level II in the left ear.  Combining these levels 
according to Table VII again results in a noncompensable 
rating.

The above evidence reflects that application of the rating 
schedule to the numeric designations assigned based on the 
three audiological examination reports in the claims file 
reflects that the appropriate rating for the bilateral 
hearing loss is a noncompensable one throughout the appeal 
period.  The Veteran clearly did not meet the criteria for a 
higher rating during any discrete period involved in this 
appeal.

Throughout the appeal period, the Veteran has indicated that 
he believes that he deserves a combined 100 percent rating 
for all of his disabilities.  He has not specifically 
requested an extraschedular rating.  With regard to claims 
for increased ratings for hearing loss, "a VA audiologist 
must fully describe the functional effects caused by a 
hearing disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The purpose of 
requiring such a statement is to support a possible 
evaluation of the extraschedular provisions.  Id.  The March 
2006 VA examiner indicated that the situation that causes the 
greatest difficulty in terms of hearing loss are in meetings 
and hearing in the presence of competing background noise.  
The July 2007 VA-authorized examiner indicated that the 
functional impairment resulting from the Veteran's hearing 
loss is difficulty with conversation.  The audiologist who 
conducted the August 2008 consultation indicated that the 
Veteran reported reduced ability to hear and understand 
speech especially in noise.  The Board finds that these 
statements indicate that those conducting the test fully 
described the functional effects caused by the Veteran's 
hearing loss disability.  Moreover, these comments reflect 
that the criteria for rating hearing loss adequately 
contemplates the Veteran's disability picture, and the 
functional effects caused by his hearing loss do not reflect 
marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for the Veteran's hearing 
loss is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for an increased rating for hearing 
loss.  The benefit-of-the-doubt doctrine is therefore not for 
application, and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A necessary element for establishing a service connection 
claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a 
disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves 
prior to the Board's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In order for a 
Veteran to meet the "current disability" requirement, the 
evidence must show the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).

The Veteran filed his claims for service connection for right 
shoulder disability and bilateral foot disability in February 
2006.  The claim for service connection for a right shoulder 
disability must be denied because the evidence reflects that 
the Veteran does not have a current disability of the right 
shoulder.  In his February 2006 claim, the Veteran indicated 
that he was treated for a disability of the shoulders in 2006 
at the Albuquerque VA Medical Center.  However, none of the 
treatment records obtained by VA contain evidence of 
complaints, treatment, or diagnoses relating to the right 
shoulder.  There are also multiple VA orthopedic examination 
reports prepared in connection with claims relating to the 
lumbar spine and right elbow disabilities for which the 
Veteran has been granted service connection.  There are 
references to the Veteran's right shoulder, but no indication 
that he has a right shoulder disability.  On the April 2006 
VA examination, inspection of the spine and back revealed 
that the Veteran's posture was stooped and that there was no 
symmetry in appearance, with the asymmetry described as right 
shoulder drop.  On the September 2006 VA examination, it was 
noted that there were no recurrent shoulder dislocations.  
Given that the only notations regarding the right shoulder 
indicated only that it was lower than the left and that there 
were no shoulder dislocations, along with notations regarding 
many other orthopedic symptoms and a lack of any statements 
by the Veteran indicating a specific disability of the right 
shoulder during the appeal period or otherwise, the Board 
finds that there is no competent evidence of a current right 
shoulder disability.

In addition, the Board notes that there is no evidence of a 
right shoulder disability in service.  The STRs reflect that 
the Veteran was in a 1981 motor vehicle accident and 
complained of his left elbow and shoulder being hit against 
the door and swelling, with limitation of motion, numbness, 
and tingling.  On examination, there was a small abrasion of 
the elbow with swelling and tenderness, the clavicle was 
intact, the trapezius was tender, and there was full active 
and passive range of motion.  The impression was of a 
shoulder contusion and muscle spasm. The shoulder was never 
identified as either the right or left in this STR.  A 
February 1984 STR noted complaints of pain in the left 
shoulder for two weeks and noted the previous motor vehicle 
accident.  There was good range of motion on examination of 
the shoulder.  A June 1986 STR indicated that there was right 
lower arm swelling.  A May 1991 STR noted a chief complaint 
of right elbow with a duration of 10 years, with right arm 
weakness noted on examination, and a deformity present, and 
the assessment was rule out left elbow tendonitis.

The upper extremities and "other musculoskeletal" were 
normal on the October 1979 periodic examination, the 
September 1984 periodic examination, the January 1991 
periodic examination, the January 1992 "over 40" 
examination, the June 1994 medical board examination, and the 
April 1995 retirement examination.  On the January 1992 
report of medical history, the Veteran indicated that he had 
or had previously had a painful or trick shoulder or elbow, 
but did not indicate whether it was the elbow or shoulder or 
which elbow or shoulder.  On the June 1994 and April 1995 
report of medical history, the Veteran indicated that he did 
not have and had never had a painful or trick shoulder or 
elbow.

To the extent the Veteran himself believes he does have such 
a disorder, although he may be competent to report his 
observations of shoulder problems, the Board finds that the 
actual diagnosis of a non-observable condition affecting the 
shoulder is not within the province of a layperson to 
provide.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Thus, the evidence from service, which does not contain a 
specific reference to the right shoulder, also fails to show 
a right shoulder disability, and supports the Board 
conclusion that the Veteran's claim for service connection 
for right shoulder disability must be denied because of the 
absence of a current right shoulder disability.  As the 
preponderance of the evidence is thus against the claim for 
service connection for a right shoulder disability, the 
benefit-of-the-doubt doctrine is not for application with 
regard to this claim, and the claim for service connection 
for a right shoulder disability must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 53.

As to the claim for service connection for a bilateral foot 
disability, a March 2004 VA podiatry clinic note indicated 
that the Veteran presented for a consultation regarding his 
left foot, stating that he had pain for several years that 
was exacerbated with prolonged activity.  The diagnosis was 
hammertoes of all lesser digits and hammertoes with pain 
dysfunction of the second and third digits of the left foot.  
A January 2005 VA treatment note contains a similar 
diagnosis.  However, to the extent that hammertoes 
constitutes a bilateral foot disability, the competent 
evidence of record reflects that this disability is not 
related to service, for the following reasons.

First, the Veteran's own statement to the physician who 
prepared the March 2004 VA podiatry clinic note indicated 
that his left foot pain was of recent origin.  Thus, the 
Veteran's statement indicate that there has not been 
continuity of symptomatology with regard to the left foot, 
and he did not indicate that there has been continuity of 
symptomatology with regard to the right foot.  Moreover, the 
STRs contain notations only regarding left foot plantar warts 
and a left ankle sprain.  In addition, the feet were normal 
on the October 1979 periodic examination, the September 1984 
periodic examination, the January 1991 periodic examination, 
the January 1992 "over 40" examination, the June 1994 
medical board examination, and the April 1995 retirement 
examination, and the Veteran indicated on the January 1992 
and April 1995 reports of medical history that he did not 
have and had never had foot trouble, while he indicated on 
the June 1994 report of medical history that he did have such 
foot trouble.  The report contained an explanation of this 
notation indicating this was a reference to wart removal, and 
that a past ankle sprain had no sequelae.

To the extent the Veteran himself contends he has a foot 
disorder, although he is competent to observe deformities 
such as hammertoes, in this case, given the medical evidence 
discussed, the Board finds that the probative value of any 
such observations are outweighed by the negative findings on 
clinical examination.

Thus, the evidence reflects that the only current foot 
disability is hammertoes and that the Veteran did not have 
hammertoes in service.  Moreover, examinations of the feet 
during service were normal, the Veteran either indicated 
during service that he did not have foot trouble or referred 
only to plantar warts and a left ankle sprain with regard to 
foot trouble, and none of his post-service statements claim a 
specific in service foot injury or event, or allege any 
continuity of foot symptomatology.   As the preponderance of 
the competent evidence thus indicates that the Veteran does 
not have a current disability of either foot that is related 
to service, the benefit-of-the-doubt doctrine is not for 
application with regard to this claim, and the claim for 
service connection for a bilateral foot disability must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for bilateral foot 
disability is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


